Title: To Thomas Jefferson from Jean François Perrey, 28 December 1802
From: Perrey, Jean François
To: Jefferson, Thomas


            
              Poste vincennes 28 Decembre 1802
            
            J’ai L’honneur de vous adresser cy inclus une petition faites Entre tous Les membres de la Convention du teritoire indiana qui a pour But La recommandation En faveur de M john rice jones Comme un homme propre par ses talents a remplir L’office de premier juge du teritoire Vacant par la mort de William Clark.
            M. jones D’aprés notre opinion, Est la personne Capable de remplir Cet office important. depuis nombre Dannées il reside parmi nous, possede notre Langue et nos Loix aussi bien que qui Ce soit parmi nous. J’ose donc vous prier de vouloir Bien prendre notre petition En Consideration, persuadés que nous sommes que vous ne voulez que notre Bonheur.
            J’ai L’honneur d’etre avec le plus profond respect de Son Excellence Le trés humble Et trés obeissant Serviteur
            
              Perrey Membre de la Convention de St Claire Comté
            
           
            Editors’ Translation
            
              
              Post Vincennes 28 Dec. 1802
            
            I have the honor of sending the enclosed petition from all the members of the convention of the Indiana Territory. Its goal is to recommend Mr. John Rice Jones as a man whose talents qualify him to fulfill the office of principal judge of the territory, vacated by the death of William Clarke.
            In our opinion, Mr. Jones is the person capable of filling this important position. He has resided among us for many years and has mastered our language and laws as well as anyone among us. I therefore dare to beg you to consider our petition, since we are convinced that you seek only our well-being.
            With the deepest respect for Your Excellency, I have the honor of being your very humble and obedient servant.
            
              Perrey Member of the Convention from St. Clair County
            

          